> WwW

Oo Oo NAN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-06317-AB-E Document 51 Filed 11/23/20 Page1of1i Page ID #:373

Manuel Luis Ramirez (SBN 103054)
THE RAMIREZ LAW FIRM

185 West F St, Suite 100

San Diego, California 92101
Telephone: (619) 630-8382
E-mail: mlr@ramurez-lawfirm.com

Francisco J. Sanchez, Jr (SBN 220284)
THE SANCHEZ LAW CORPORATION
185 West F St, Ste 100

San Diego, CA 92101

Telephone: 619-232-8000

E-mail: fsanchez@hotmail.com J S -6

Attorneys for Defendant,
MARK CHRISTOPHER WARNER

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

AMGEN RETIREMENT AND Case No.: 2:19-CV-6317-AB
SAVINGS PLAN, AND AMGEN INC.
AS PLAN ADMINISTRATOR, ORDER
Plaintiffs,
Vv. JUDGE: Andre Birotte, Jr

ESPERANZA ROSS a/k/a HOPE ROSS,
MARK CHRISTOPHER WARNER,
KIM PEED, ROSEMARY GRINNELL
AND JO ROSS,

Defendants.

 

Based on the parties' Stipulation, this case is hareby DISMISS ITH PREJUDICE.

  
 
 

 
 
   

Dated: 11/23/2020

on. Andre Birotte, Jr.
nited States District Judge

 
